Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 1 of 64 PageID: 504




 SCHNADER HARRISON
 SEGAL & LEWIS, LLP
 Lisa J. Rodriguez
 Woodland Falls Corporate Park
 220 Lake Drive East, Suite 200
 Telephone: (856) 482-5222
 Email: lrodriguez@schnader.com

 Additional Counsel on Signature Page



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

                                                 Case No. 2:20-cv-11366-CCC-ESK
 MATSUKAWA CO., LLC, and RAINER
 SENN, individually and on behalf of all
 others similarly situated,                          AMENDED CLASS
                                                     ACTION COMPLAINT
                        Plaintiff,

                        v.

 BRASKEM S.A., et al.                                JURY TRIAL DEMANDED

                        Defendants.

        Lead Plaintiff Matsukawa Co. Ltd. (“Plaintiff”), individually and on behalf of

 all other persons similarly situated, by Plaintiff’s undersigned attorneys, for

 Plaintiff’s complaint against Defendants, alleges the following based upon personal

 knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

 all other matters, based upon, inter alia, the investigation conducted by and through

 Plaintiff’s attorneys, which included, among other things, a review of the

 Defendants’ public documents, conference calls and announcements made by
 00618788;V1
                                                                                     `
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 2 of 64 PageID: 505




 Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

 filings, documents from Brazilian governmental agencies, wire and press releases

 published by and regarding Braskem S.A. (“Braskem” or the “Company”), analysts’

 reports and advisories about the Company, and information readily obtainable on the

 Internet. Plaintiff believes that substantial additional evidentiary support will exist

 for the allegations set forth herein after a reasonable opportunity for discovery.

                            NATURE OF THE ACTION

        1.     This is a federal securities class action on behalf of a class consisting

 of all persons and entities other than Defendants that purchased or otherwise

 acquired Braskem American Depositary Shares (ADSs) between March 21, 2019

 and July 8, 2020, both dates inclusive (the “Class Period”). Plaintiff seeks to recover

 damages caused by Defendants’ violations of the federal securities laws under

 Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

 Act”) and Rule 10b-5 promulgated thereunder.

        2.     This case concerns Defendants’ misstatements and omissions of

 material fact concerning the Company’s role in, and extent of liability for damages

 from, ground subsidence at Braskem’s salt mine in Alagoas, Brazil, which forced

 many residents of adjacent areas to vacate their homes and businesses.

        3.     Braskem is purportedly the largest producer of thermoplastic resins in

 the Americas, based on the annual production capacity of twenty-nine plants in


 00618788;V1                                2
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 3 of 64 PageID: 506




 Brazil, six plants in the U.S., two plants in Germany, and four plants in Mexico.

 Braskem’s segments include its Vinyls Unit. Salt is a raw material necessary for

 production of certain products in the Vinyls Unit. Braskem’s salt mine was located

 beneath the city of Maceio, the capital of Alagoas, Brazil (the “Mine”).

        4.     Companies that choose to engage in mining activity in Brazil expose

 themselves to a high degree of financial risk because Brazilian law imposes strict

 civil liability with regards to environmental damage. Under the National

 Environmental Policy Act (“NEPA”), Article 14, a company “must repair or

 otherwise compensate for damage caused to the environment and to third parties by

 its activity regardless of fault,” with the two required elements being only the harm

 itself and some causal link between the harm and the company’s activities.

        5.     Environmental civil liability in Brazil is “assessed on an objective

 standard and can be joint” (Article 14, §1, Law 6.938/1981), meaning that a

 company’s liability will not be decreased due to the possible existence of other

 contributing factors.

        6.     Between June 2016 and December 2018, Braskem’s mining activity

 caused the ground around the Mine to subside by as much as 40 centimeters – up to

 100 times faster than average. This subsidence made ground stability precarious and

 set the stage for the ground to give way below neighborhoods in Maceio.

        7.     On February 15, 2018, after heavy rains, a fissure of approximately 283


 00618788;V1                               3
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 4 of 64 PageID: 507




 meters appeared in the ground in the Pinheiro neighborhood of Maceio, Alagoas.

         8.     On March 3, 2018, there was again heavy rainfall, and there was a small

 earthquake measuring 2.4 on the Richter scale (the “Earthquake”). The Earthquake

 was felt by residents of the Pinheiro, Mutange, Bebedouro and Farol neighborhoods.

 The Earthquake accelerated ground subsidence and worsened cracks and fissures in

 streets, buildings and structures in a large portion of Pinheiro.

         9.     On May 17, 2018, a government inquiry began into whether Braskem’s

 salt mining operations in the area were related to the ground subsidence.

         10.    As part of the government inquiry, the Geological Survey of Brazil (the

 “CPRM”) began investigating the causes of the ground subsidence adjacent to the

 Mine.

         11.    On March 21, 2019, Brazil’s Federal Senate met with Braskem

 representatives to discuss, among other things, the CPRM’s investigation.      At this

 meeting, the CPRM presented evidence showing that there were rapid changes in

 ground stability near the Alagoas mine from June 2016 through December 2018.

 Specifically, the ground near the Mine moved as much as 40 centimeters over the

 course of just those two and a half years – 100 times faster than the usual subsidence

 rate. See ¶45.1 The CPRM provided evidence showing that Braskem’s activities at



 1
     Unless otherwise noted, all paragraph references are to this Amended Complaint.

 00618788;V1                                4
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 5 of 64 PageID: 508




 the Mine were responsible for the ground subsidence that was observed between

 June 2016 and December 2018.

         12.    On the same day, March 21, 2019 (the first day of the Class Period),

 Braskem misleadingly represented in a press release that the CPRM was “conducting

 studies to help in the determination of the causes of the event that affects the district

 of Pinheiro.” The Company did not disclose that the CPRM had just presented

 evidence at the meeting determining that Braskem’s mining activities caused the

 subsidence and collapses in Maceio.                Defendants continued to make

 misrepresentations and omissions of material fact about Braskem’s role in the

 ground subsidence at the Mine, its cooperation with Brazilian authorities, and the

 Company’s financial exposure from the ground subsidence, through the end of the

 Class Period.

         13.    On April 2, 2019, media sources, as well as Braskem, disclosed that the

 Company had been sued by local authorities over the extensive damage caused by

 the ground subsidence. Braskem stated that the lawsuits aimed to freeze R$6.7

 billion in Braskem assets.2      The market, thus, learned more about Braskem’s

 exposure to the disaster – which the Company still misleadingly downplayed – but

 still did not learn that the CPRM found that Braskem had caused the ground

 subsidence at the Mine.


 2
     Approximately five Brazilian reais equal one United States dollar.
 00618788;V1                                5
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 6 of 64 PageID: 509




        14.    On this news, Braskem’s ADSs fell $1.60 per share over two trading

 days, or approximately 6%, to close at $25.14 per share on April 3, 2019.

        15.    Braskem repeatedly tried to cover up its role in the ground subsidence

 – including by submitting misleading information to Brazilian authorities. On May

 14, 2019, CPRM technicians stated that Braskem had sent them inaccurate

 information relating to the Company’s mining activity. See ¶73. Similarly, the

 CPRM found that Braskem had been aware of data indicating faults in the salt

 mining area but did not reveal them to the Federal Justice Ministry. See ¶77. In

 addition, in September 2019, Maceio’s City Council found that Braskem had

 provided misleading information. See ¶85. Braskem’s repeated attempts to cover

 up the Company’s role in the ground subsidence near the Mine form an unmistakable

 pattern.

        16.    On November 14, 2019, Braskem announced that it was permanently

 closing the Mine. See ¶90.

        17.    On November 21, 2019, Defendant Musa, the Company’s CEO,

 resigned.

        18.    On January 3, 2020, Braskem announced that it would pay R$2.7

 billion, or over $500,000,000, to settle certain claims relating to its role in damages

 stemming from the ground subsidence.           Specifically, Braskem executed an

 agreement with the Alagoas State Public Defender’s Office (“DPE”), the Federal


 00618788;V1                               6
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 7 of 64 PageID: 510




 Prosecution Office (“MPF”), the Alagoas State Prosecution Office (“MPE”), and the

 Federal Public Defender’s Office (“DPU”) to support the relocation and

 indemnification of residents of the areas at risk located in the districts of Mutange,

 Bom Parto, Pinheiro and Bebedouro of Maceió, Alagoas. Braskem estimated that

 17,000 people would have to be relocated, with approximately R$1.7 billion to

 implement relocation and R$1 billion to close Braskem’s salt wells.

        19.    These amounts were material to Braskem. Braskem’s total net revenues

 for 2019 were R$9.6 billion. Thus, the R$2.7 billion remediation costs in the

 agreement amounted to more than 25% of the Company’s 2019 revenues. Indeed,

 Braskem ultimately had to pay over R$10 billion in connection with the Alagoas

 disaster – more than the Company’s entire net revenues for 2019. See ¶¶107, 136.

        20.    However, Defendants still did not accurately disclose the full scope of

 the Company’s liability – nor did Braskem disclose that the R$2.7 billion figure was

 only a starting point, not a final estimate.

        21.    On the last day of the Class Period, July 9, 2020, Braskem disclosed

 that it would pay much more damages in connection with the ground subsidence

 than earlier stated. Specifically, during pre-market hours, the Company announced

 that it would be paying 60% more than the $2.7 billion previously disclosed.

 Braskem would pay an additional R$850 million in possible payments to residents

 and another R$750 million in expenses to “definitively” shut down Braskem’s salt


 00618788;V1                                7
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 8 of 64 PageID: 511




 mining operations – or total additional costs of R$1.6 billion (approximately

 $325,000,000).

        22.    On this news, Braskem’s ADS price fell from a July 8, 2020 closing of

 $9.52 to close on July 9, 2020 at $8.93, a drop of over 6%. Analysts were surprised

 by the announcement. For example, on July 9, 2020, J.P. Morgan wrote that

 “Braskem announced an additional R$1.6bn in provisions for the environmental

 issues in Alagoas. The announcement was not expected by investors, in our view.”

        23.    As a result of Defendants’ misstatements and omissions, Plaintiff and

 other Class members have suffered tens of millions of dollars in damages.

                           JURISDICTION AND VENUE

        24.    The claims asserted herein arise under and pursuant to Sections 10(b)

 and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

        25.    This Court has jurisdiction over the subject matter of this action

 pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

        26.    Venue is proper in this Judicial District pursuant to Section 27 of the

 Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged

 misstatements and omissions affected, and damages took place, in this Judicial

 District. Pursuant to Braskem’s annual report on Form 20-F, as of December 31,

 2019, there were a total number of 345,049,672 of the Company’s Class A Preferred


 00618788;V1                               8
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 9 of 64 PageID: 512




 Shares issued, each represented by ADSs. Braskem’s Class A Preferred Shares, each

 represented by ADSs, trade on the New York Stock Exchange (“NYSE”).

 Accordingly, there are presumably hundreds, if not thousands, of investors in

 Braskem’s ADSs, each represented by ADSs, located within the U.S., some of whom

 undoubtedly reside in the State of New Jersey.

        27.    In connection with the acts alleged in this complaint, Defendants,

 directly or indirectly, used the means and instrumentalities of interstate commerce,

 including, but not limited to, the mails, interstate telephone communications, and the

 facilities of the national securities markets.

                                       PARTIES

        28.    Lead Plaintiff Matsukawa Co., Ltd., as set forth in the certification

 attached to its motion for appointment as lead plaintiff, purchased Braskem ADSs at

 artificially inflated prices during the Class Period and was damaged upon the

 revelation of the alleged corrective disclosures.3

        29.    Defendant Braskem is organized under the laws of the Federative

 Republic of Brazil, with principal executive offices located at Rua Lemos Monteiro,

 120 – 24° andar, Butantã – São Paulo, SP – CEP 05501-050 – Brazil. Braskem ADSs

 trade on the NYSE under the ticker symbol “BAK.”


 3
  Matsukawa Co. Ltd. was formerly Matsukawa Co. LLC. Co-Lead Plaintiff
 Rainer Senn is not included because he purchased Braskem ADSs before the
 applicable Class Period.
 00618788;V1                                 9
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 10 of 64 PageID: 513




        30.    Defendant Roberto Lopes Pontes Simões (“Simões”) has served as

 Braskem’s Chief Executive Officer (“CEO”) since January 1, 2020.

        31.    Defendant Fernando Musa (“Musa”) served as Braskem’s CEO from

 before the start of the Class Period until January 1, 2020.

        32.    Defendant Pedro van Langendonck Teixeira de Freitas (“Freitas”) has

 served as Braskem’s Chief Financial Officer at all relevant times.

        33.    Defendants Simões, Musa, and Freitas are sometimes referred to herein

 as the “Individual Defendants.”

        34.    The Individual Defendants possessed the power and authority to control

 the contents of Braskem’s SEC filings, press releases, and other market

 communications. The Individual Defendants were provided with copies of

 Braskem’s SEC filings and press releases alleged herein to be misleading prior to or

 shortly after their issuance and had the ability and opportunity to prevent their

 issuance or to cause them to be corrected. Because of their positions with Braskem,

 and their access to material information available to them but not to the public, the

 Individual Defendants knew that the adverse facts specified herein had not been

 disclosed to and were being concealed from the public, and that the statements being

 made were then materially false and misleading. The Individual Defendants are

 liable for the misstatements and omissions pleaded herein.

        35.    Braskem and the Individual Defendants are collectively referred to


 00618788;V1                              10
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 11 of 64 PageID: 514




 herein as “Defendants.”

        36.    Non-party Alvaro Cesar Oliveira de Almeida (“Almeida”) served as

 Braskem’s Industrial Director of Vinyls at all relevant times.

        37.    Non-party Marcelo de Oliveira Cerqueira (“Cerqueira”) served as

 Braskem’s Executive Vice President, Brazil Manufacturing and Global Industrial

 Operations at all relevant times.

        38.    Non-party Milton Pimentel Pradines Filho (“Pradines”) served as

 Braskem’s Institutional Relations Manager at all relevant times.

        39.    Non-party Alexandre de Castro (“Castro”) served as Braskem’s

 Business Director of Chlor Alkali and Vinyls until March 2020.

                         SUBSTANTIVE ALLEGATIONS

 Background
        40.    Braskem is headquartered in Camaçari, Bahia. The Company is

 purportedly the largest producer of thermoplastic resins in the Americas, based on

 the annual production capacity of twenty-nine plants in Brazil, six plants in the U.S.,

 two plants in Germany, and four plants in Mexico.

        41.    The Company’s five business segments include its Vinyls Unit, which

 includes the production and sale of PVC and caustic soda. The Vinyls Unit

 accounted for net revenue of R$2.6 billion of Braskem’s consolidated net revenue

 as of December 31, 2019.


 00618788;V1                               11
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 12 of 64 PageID: 515




 Under Brazil’s Tough Environmental Laws, Companies
 Are Strictly Liable If They Played Any Role in Causing Damages

        42.    Companies that choose to engage in mining activity in Brazil are

 subject to a high degree of financial risk because Brazilian law imposes strict civil

 liability with regards to environmental damage. Under NEPA’s Article 14, a

 company “must repair or otherwise compensate for damage caused to the

 environment and to third parties by its activity regardless of fault,” with the two

 required elements being only the harm itself and a causal link between the harm and

 the operator’s activities.

        43.    In addition, “environmental civil liability is assessed on an objective

 standard and can be joint” (Article 14, §1, Law 6.938/1981), meaning that Braskem’s

 liability for the damage in Maceio would not be decreased due to the possible

 existence of other contributing factors. See also Brazilian Civil Code (Law No.

 10,406/2002) Article 927 (“There will be an obligation to repair the damage,

 independent of fault, in the cases specified in the law, or when the activity as

 normally conducted by the perpetrator of the damage implies, by its nature, risk to

 the rights of another”).

 Braskem’s Alagoas Salt Mine
        44.    Salt is a raw material necessary for the production of certain products

 made by Braskem’s Vinyls Unit, such as chlorine and caustic soda. Braskem’s salt-

 mining operation is located beneath the city of Maceio, the capital of Alagoas, a city

 00618788;V1                              12
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 13 of 64 PageID: 516




 with a population of over one million people. Braskem’s operation consists of 35

 salt-mining wells.

 From June 2016 to December 2018, the Ground
 Around the Mine Subsided Up To 100 Times Faster Than Usual
         45.    Between June 2016 to December 2018, the ground adjacent to the Mine

 subsided as much as 40 centimeters over the course of just two and a half years. This

 rate of ground subsidence is very unusual. A government technical expert, Dr.

 Thales Sampaio of the CPRM, stated during a March 21, 2019 meeting that the

 normal rate of subsidence is only 3 millimeters – up to 100 times smaller than at

 the Mine:

       MR. PRESIDENT (Rodrigo Cunha)

       So, Thales, if you could expand on that…Including, when you mentioned
       the sinking in your presentation, this 188 mm subsidence, which even in
       some places reached about 40 cm, the speed it’s occurring at, this sinking,
       you mentioned here about that being a warning. But I don’t know what
       normal is. If 188 mm is serious, what’s normal today? I know that there is
       some natural sinking of the ground…

       MR. THALES QUEIROZ SAMPAIO (Off microphone)

       Three millimeters.

       MR. PRESIDENT (Rodrigo Cunha)

       Three millimeters. So we’re talking here about how many times more? I’m
       also not a mathematician, but that’s 50 times more, 60 times more than what
       is natural. That is, something beyond the norm, something that is not natural
       is occurring. (Emphasis added).4

 4
     Meeting Minutes, Federal Senate, Commission for Transparency, Governance,
 00618788;V1                                13
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 14 of 64 PageID: 517




 Heavy Rains Accelerate Ground Subsidence, Exposing
 Fissures and Surface Deformities in the Ground Near the Mine
        46.    On February 15, 2018, after heavy rains, residents of the city of Maceio,

 Alagoas noticed that large cracks and fissures began to appear in streets, buildings

 and structures in a large portion of the Pinheiro neighborhood, including a fissure of

 approximately 283 meters that appeared in the ground in Pinheiro.

 The March 2018 Earthquake
        47.    On March 3, 2018, there was again heavy rainfall, and a small

 earthquake measuring 2.4 on the Richter scale was felt by residents of the Pinheiro,

 Mutange, Bebedouro and Farol neighborhoods. The Earthquake exacerbated the

 damages in Pinheiro.5

        48.    On May 17, 2018, the MPF began a civil inquiry into whether

 Braskem’s salt mining operations in the area were related to the events in Pinheiro

 and its surrounding areas, as well as the resulting damage to roads and structures.

 May 13, 2019 ACP at 5.

 The Crisis and Investigations Into Braskem Continue
        49.    On December 5, 2018, local authorities in the city of Maceio declared

 a state of emergency in the Pinheiro neighborhood that was affected by the ground


 Inspection and Control and Consumer Protection, March 21, 2019 at 23-24.
 5
  See Public Civil Action with Request for Injunction, Case No. 0803662-
 52.2019.4.05.8000, May 13, 2019 (“May 13, 2019 ACP”) at 3.
 00618788;V1                               14
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 15 of 64 PageID: 518




 subsidence and collapse. This state of emergency was also declared by federal

 authorities on December 28, 2018. May 13, 2019 ACP at 3.

        50.    In January of 2019, prosecutors recommended that Braskem halt salt

 mining at the Mine until the conclusion of studies by the CPRM, National Mining

 Agency (“ANM”), and Civil Defense Commission on the cause of ground movement

 in the region.

 Braskem Is Confronted With Evidence That From June 2016
 To December 2018, the Ground Above the Mine Subsided Up To 40
 Centimeters
        51.    On March 21, 2019, a public meeting was held by the Federal Senate

 to discuss the situation in Pinheiro. Braskem was represented at this meeting by the

 Company’s business director, Castro, and its Industrial Director of Vinyls, Almeida.

 The CPRM and ANM were also present.

        52.    At this meeting, the CPRM presented various satellite data, including

 studies showing that the cracks and fissures were not limited to Pinheiro but were

 also present in Mutange and Bebedouro, and that the area with the most ground

 movement correlated with Braskem’s salt mining activity.

        53.    The CPRM also provided evidence at the meeting that from June 2016

 to December 2018, there was a rapid change in ground stability:

     [I]n the interferometry presentation, which Dr. Thales made, we saw that, in
     that film that he showed, from June 2016 to December 2018, we have quickly
     gone from the green stage to the yellow one to the red one. I say quickly
     because this happened in three years. We are used to talking about our

 00618788;V1                              15
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 16 of 64 PageID: 519




     history in billions of years, right, Dr. Thales? And here we are seeing
     phenomena that are occurring in a matter of hours.6

        54.    The data presented by Dr. Thales Sampaio of the CPRM showed that

 the ground had moved as much as 40 centimeters over the course of just those two

 and a half years. See Federal Senate Minutes at 8 (“we have had subsidence of close

 to 40 cm in that area, and that area is within the Braskem [mining] area, these two

 little points that I’m showing.”) (Emphasis added).

        55.    At the meeting, Dr. Thales Sampaio of the CPRM stated that the normal

 rate of subsidence is only 3 millimeters – up to 100 times smaller than at the Mine.

 See ¶45.

        56.    On the same day, Braskem announced that it had attended the public

 hearing in the Brazilian Senate. Braskem misleadingly represented that “[t]he

 company is providing support to public authorities - such as the Civil Defense, the

 National Mining Agency, the Geological Survey of Brazil and the Ministry of Mines

 and Energy - and conducting studies to help in the determination of the causes of the

 event that affects the district of Pinheiro.”




 Alagoas Authorities Sue Braskem And Demand That the Company Freeze

 6
   Meeting Minutes, Federal Senate, Commission for Transparency, Governance,
 Inspection and Control and Consumer Protection, March 21, 2019 (“Federal Senate
 Minutes”) at 14.
 00618788;V1                                16
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 17 of 64 PageID: 520




 R$6.7 Billion in Assets; Braskem Stock Falls and the Company Loses Tens of
 Millions in Market Capitalization
        57.    On April 2, 2019, Alagoas state authorities filed a request for injunctive

 relief and the blocking of R$6.7 billion in Braskem assets. This R$6.7 billion was

 to be held in a judicial account to cover “social rent costs, indemnity repairs,

 environmental repairs, construction works, stabilization of affected areas, expert

 reports (including building inspections), collective moral damage for very serious

 violations of security rules, among other expenses arising and related to the effects

 of mining in the neighborhood and surroundings, that is, the damage resulting from

 the exploitation of rock salt deposits in the subsoil and/or aquifers.”7

        58.    Braskem disclosed that it had been sued by local authorities on the same

 day.

        59.    Significantly, in a joint interview announcing the request for injunctive

 relief filed that morning, state attorney Ricardo Melro noted that there was

 “sufficient evidence that there is a causal connection between the mining activity

 and the damage that is occurring.”8


 7
   Davi Soares, MP and Public Defense request freezing of R$6.7 billion from
 Braskem for damage in Maceio, Diario do Poder, April 2, 2019, available at
 https://diariodopoder.com.br/brasil-e-regioes/mp-e-defensoria-pedem-bloqueio-de-
 r-67-bilhoes-da-braskem-por-danos-em-maceio (“Diario do Poder article April 2,
 2019”).
 8
  Dulce Melo, Public Ministry and Public Defense request freezing of Braskem
 assets in amount of R$6,709,440,000, MP-AL News, April 2, 2019, available at
 00618788;V1                               17
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 18 of 64 PageID: 521




        60.    The judge agreed to freeze R$6.7 billion of Braskem’s assets to cover

 any potential damages and compensation to the population.

        61.    On April 3, 2019, Braskem signed a technical cooperation agreement

 with Brazilian authorities in which the Company agreed to fund measures to mitigate

 the effects of the events in Maceió and prevent further damage.9

        62.    On April 15, 2019, Braskem disclosed that the Appellate Judge of the

 3rd Civil Court of the City of Maceió, Alagoas, in connection with the appeal filed

 by the Public Prosecutor’s Office and by the Public Defender’s Office, ordered the

 suspension of the consideration and vote by Braskem shareholders regarding the

 distribution of dividends to be made on April 16, 2019, until the merits of the appeal

 had been examined.

 The CPRM Releases A Report Confirming What It Showed at the March 2019
 Meeting – Starting in 2016 the Mine Caused Ground Subsidence Nearby
        63.    On May 8, 2019, the CPRM released its report on the results of its

 extensive studies on the cause of the ground subsidence in Maceio. The CPRM

 considered various hypotheses for what caused the subsidence, including



 https://www.mpal.mp.br/ministerio-publico-e-defensoria-publica-pedem-
 indisponibilidade-de-bens-da-braskem-no-valor-de-r-6-709-440-00000/.
 9
   Federal, Labor and State Public Ministries mediate agreement between Braskem
 and Maceió City Hall, MPF Press Release, April 8, 2019, available at
 http://www.mpf.mp.br/al/sala-de-imprensa/noticias-al/ministerios-publicos-
 federal-do-trabalho-e-estadual-mediam-acordo-entre-braskem-e-prefeitura-de-
 maceio-al.
 00618788;V1                              18
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 19 of 64 PageID: 522




 geotechnical characteristics of the region’s terrain, and the extraction of

 subterranean water from local aquifers, among others.

        64.    The CPRM report cited satellite data showing that the area adjacent to

 the Mine had been undergoing a continuous process of subsidence since at least

 2016. The report stated that this subsidence triggered the cracks and fissures

 observed in the area:

      There is an unstable area (red), in a process of continuous subsidence (since
      2016, or earlier) next to a stable area (green). In the transition between the
      two areas (yellow) there is breakage.10

 The CPRM Summary Report went on:

      Destabilization is occurring in the rock salt extraction cavities, causing
      halokinesis (movement of the salt) and creating a dynamic situation that is
      reactivating preexisting geological structures, subsidence, and rupture
      deformations on the surface in part of the Pinheiro, Mutange, and Bebedouro
      neighborhoods.

 CPRM Summary Report at 37. See also S&P Global, July 9, 2020 (“in March 2018

 [] neighborhoods in Maceio, the capital city of the Brazilian state of Alagoas,

 experienced a mild earthquake. The Brazil Geological Survey investigated that as

 well as fissures and other geological damage that had appeared, and in May 2019

 released a report that said Braskem's salt mining operation in Maceio was

 responsible”).


 10
   Studies on the Ground Instability in the Pinheiro, Mutange and Bebedouro
 Districts of Maceio (AL) – Summary Report of Results No. 1, May 8, 2019
 (“CPRM Summary Report”) at 8-9. (Emphasis added).
 00618788;V1                               19
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 20 of 64 PageID: 523




        65.    The CPRM also studied data for deactivated Braskem mines and noted

 that these cavities were destabilized since the structures were no longer maintained

 at a certain volume, which could lead to landslide. CPRM Summary Report at 26.

 One particular mine, Number 7, had been deactivated in 1987, and comparison of

 sonar data from that time and from 2019 showed that due to ground shifting, the

 mine was now 200 meters closer to the surface. CPRM Summary Report at 29.

        66.    On May 9, 2019, Defendant Musa conceded the CPRM’s findings in an

 investor conference call:

     On the impact of Alagoas, the Maceio issues, we are still in the planning
     phase of the shutdown. And this is – once we have more clarity on the
     process and the timing, we'll have more clarity. [. . .] We have been doing
     several studies with different types of methodologies. So in our seismic
     satellite-based imagery, et cetera, and those results have been shared with
     CPRM, which is the equivalent of the US geological agency in the US. In
     parallel, CPRM has been doing its own independent evaluation, and this is
     the report that they published yesterday, the first report on their work, that
     has a conclusion that there are connections between our operations and
     what's happening in the neighborhood nearby.
        67.    On the same day, Braskem announced that it would be “suspending salt

 extraction and, consequently, the operations of the chlor-alkali and dichloroethane

 plants located in the district of Pontal da Barra in Maceió, Alagoas.”

        68.    On May 13, 2019, the MPF filed a case against Braskem demanding

 that sonar studies of Braskem’s salt-mining wells be completed and that suitable




 00618788;V1                              20
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 21 of 64 PageID: 524




 technical measures be taken in halting salt mining in the area.11

        69.    A May 14, 2019 analyst report from Deutsche Bank disclosed that a

 potential acquirer (Lyondell) of Braskem did not understand Braskem’s liability

 associated with the ground subsidence at the Mine: “According to a local Brazilian

 press report, Lyondell’s potential acquisition of Braskem is on hold until the issues

 involving Braskem’s salt mine in Maceio, Alagoas state are ‘completely

 understood.’”

        70.    Lyondell ultimately terminated the acquisition process.

 Braskem is Delisted After it Fails to File Two Annual Reports on Time
        71.    On May 13, 2019, Braskem announced that its ADSs were to be

 delisted from the NYSE because the Company had failed to file its well-overdue

 2017 Annual Report with the SEC.

        72.    Braskem’s ADSs began trading on the OTC market on May 15, 2019.

 The CPRM Reports That Braskem Sent It Misleading Information
        73.    On May 14, 2019, in advance of a scheduled meeting with the Special

 Commission of Inquiry of the City Council of Maceio (“CEI”), the Environmental

 Institute of Alagoas (“IMA”) and Braskem two days later, CPRM technicians stated

 that Braskem had sent them inaccurate information relating to the Company’s




 11
   Public Civil Action with Request for Injunction, Case No. 0803662-
 52.2019.4.05.8000, May 13, 2019 at 2.
 00618788;V1                              21
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 22 of 64 PageID: 525




 mining activity. The President of the CEI, Francisco Sales, stated that if it was

 proven that Braskem used false data to defend itself from accusations, then the City

 Council could seek to have those responsible arrested. Sales stated:

      We are going to ask CPRM for more details about what data was hidden,
      what was sent incorrectly, and how this could have compromised the study
      of such a serious problem, which affects thousands of families. In light of
      this issue, yes we can carefully evaluate the request to arrest the Braskem
      directors.12

        74.    Fellow councilman José Márcio Filho added that “if Braskem used false

 information to continue causing harm to the city of Maceió and thousands of families

 in Pinheiro, Mutange, and Bebedouro, we cannot rule out indictment of the directors

 of the company and the arrest request.” Diario do Poder Article May 14, 2019.

        75.    On May 28, 2019, an ordinance was issued by National Secretary of

 Civil Defense and Protection recognizing a state of public calamity in the areas of

 Maceio (Pinheiro, Bebedouro and Mutange) affected by the landslides and collapses.

 The CPRM “Definitively” Finds That Braskem’s Alagoas Mine Caused the
 Ground Instability – And that Braskem Tried to Cover Up Its Role In It
        76.    On June 3, 2019, Braskem held a meeting with the MPF and CPRM in

 Alagoas. Among the attendees were eight technicians and four attorneys from

 Braskem. After the June 3, 2019 meeting, Braskem issues a series of questions to


 12
   Councilors to confront Braskem with CPRM and IMA data on sinking, Diario do
 Poder, May 14, 2019, available at https://diariodopoder.com.br/brasil-e-
 regioes/vereadores-confrontarao-com-a-braskem-os-dados-da-cprm-e-ima-sobre-
 afundamento (“Diario do Poder Article May 14, 2019”).
 00618788;V1                              22
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 23 of 64 PageID: 526




 the CPRM. On June 17, 2019, the CPRM responded to those questions.

        77.    The CPRM noted that during the June 3, 2019 meeting, Braskem had

 been aware of data indicating faults in the salt mining area – but did not reveal them

 to the Federal Justice Ministry:

      In addition to the foregoing, even before the presentation of the CPRM report
      in May 2019, Braskem had already interpreted faults in the salt mining area.
      In the presentation called “BRASKEM INFORMATION” in April 2019, on
      slide 16, the data from boreholes indicated the existence of a fault between
      boreholes M08 and M22, and another between boreholes M31 and M28 (Fig.
      14). In the same presentation (slide 19), the data from the boreholes
      suggested the occurrence of faults between boreholes M32 and M09, M09
      and M12, and M22 and M23 (Fig. 15). The “Da Silva Creek Fault” was also
      identified, with 240º Az (Fig. 16) with the same direction as faults interpreted
      by gravimetry. Considering then the existence of faults in the salt mining
      area included in the abovementioned presentation, it is surprising that the
      interpretations based on data from the boreholes for the presentation to
      the Federal Justice Ministry in Alagoas on 06/03/2019 did not contain
      indications of faults in the mining area (slides 16 and 17 in the BRASKEM
      presentation called “MPF/CPRM MEETING” on 06/03/2019).13

        78.    The CPRM also noted that one of the slides presented by Braskem in a

 May 2019 meeting with the MPF had “exaggerated the horizontal scale in relation

 to the vertical scale, generating a deformed geological model”:

      To verify whether the geological model (without faults) presented by
      Braskem at the MPF meeting in Alagoas (slide 15 of the “MPF/CPRM
      MEETING” presentation on 06/03/2019) would be compatible with the
      gravimetric data, direct modeling was conducted, inserting geological
      section 3 (Fig. 18) as a connection, which coincides with a part of the
      modeled gravimetric profile. To make the geological model more realistic
      for the assessment of the mass in the region, cavities filled with brine (d=1.20

 13
    CPRM’s Responses to Braskem’s Questions, June 17, 2019 (“CPRM Response”)
 at 17.
 00618788;V1                                23
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 24 of 64 PageID: 527




     g/cm3) in the salt layer were added. Although the geological section (Fig.
     19) didn’t include a salt layer associated with borehole M-2, a cavity was
     inserted into it as well, since the geological section in figure 2 (slide 18 of
     the Braskem presentation at the Federal Senate) indicates the existence of a
     cavity and the report “Geological Re-study and Re-evaluation of the Salt
     Reserves” (Sal Gema Mineração Ltda., 1989) shows a thick layer of salt at
     this location.

     The result, presented in figure 20, shows that the model calculated based
     on the geological information from Braskem’s section 3 (Fig. 19) shows a
     large mismatch in relation to the observed gravimetric data. Considering
     these obtained results, we can state that the interpretations of the profiles of
     the boreholes presented by Braskem on slide 15 of the “MPF/CPRM
     MEETING” presentation on 06/03/2019 do not manage to show all of the
     complexity of the geological-tectonic framework of the mining area.

 CPRM Response at 20-22 (emphasis added).


        79.    Beyond noting that Braskem had provided the CPRM with incomplete

 and misleading information, the agency’s conclusion that Braskem was responsible

 for the ground subsidence at the Mine was unequivocal:

     The results already obtained, however, especially because of their integration
     with several others as has already been mentioned, previously explained, is
     indicative that the cause of the sinking phenomenon is related to
     Braskem’s caverns. CPRM Response at 28.

        80.    The CPRM Response also emphasized that dozens of professionals in

 four different groups agreed that Braskem had caused the ground subsidence:

     The CPRM study is definitive as to the triggering cause (causal link) of the
     phenomenon occurring in the neighborhoods of Pinheiro, Mutange, and
     Bebedouro.

     It is important to remember that nine causes were raised to be investigated
     as to the possibility that they represented the triggering cause of the

 00618788;V1                               24
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 25 of 64 PageID: 528




     phenomenon initially observed in Pinheiro. These were gathered into four
     groups. Dozens of professionals dedicated themselves to the investigation of
     each of them to evaluate the possibility that it represented the triggering
     cause. They ALL concluded that the studies point only to the destabilization
     of the rock salt extraction cavities as the triggering cause. (Capitalization
     emphasis in original). Id. at 38.


 The Fallout for Braskem Continues
        81.    On June 24, 2019, Braskem met in Brasilia with residents of the

 affected areas.

        82.    On June 26, 2019, the Alagoas state justice department authorized the

 release of R$15m from Braskem towards funding social housing for 2,500 affected

 families.

        83.    On July 26, 2019, R$3.7 billion of Braskem’s assets were frozen.

        84.    On August 23, 2019, UBS issued a report on Braskem. That report

 discussed the material harm done to the Company’s Vinyls Business:

     Q: Will the salt mine environmental problem affect profitability in the vinyl
     business?

     Yes, we believe the environmental problem will have several impacts on the
     company’s vinyl business:

     1) As a non-integrated player that imports caustic soda and EDC, Braskem’s
     vinyl spreads will be <35% in 2019E and 28% in 2020E; and 2) on 26 July,
     R$3.7bn of the company’s funds were frozen due to the Alagoa [sic] lawsuit,
     and a further R$2.5bn may be frozen at the request of the labour ministry.


 Another Agency Finds Braskem Purposefully
 Obfuscated the Causes of the Ground Subsidence

 00618788;V1                              25
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 26 of 64 PageID: 529




        85.    On September 24, 2019, the City Council of Maceio’s Commission of

 Inquiry (CEI) released a report containing conclusions and findings of its

 investigation, which included hearings with Braskem and the CPRM:

      Asked about the reason why CPRM arrived at the cause of the tremors and
      if Braskem had omitted information, Mr. Thales [CPRM] responded that it
      is difficult to respond due to the fact of not having had access to the
      documentation; asked if false information had been passed, Mr. Thales said
      it had not, but that imprecise information had been passed, due to the fact
      that Braskem always sent information that was photocopied, lacked more
      detailed information and that created a lot of work, and [which] showed
      Braskem that there were faults in the Pinheiro neighborhood and the
      region. Mr. Thales reported that BRASKEM bought interferometry images
      and that Braskem did not pass on information about subsidence.
                                          ***

      In light of these facts, this report, with approval of the full commission,
      concludes that there is evidence of illegal acts in the execution of mineral
      extraction by the company BRASKEM and in the processing of releasing
      the licenses for this effort.14

        86.    The CEI found that evidence of fraud on the part of Braskem executives

 was compelling and should be forwarded to state and federal police:

        Forward this report along with the entire investigative process, within
        20 days of the completion of this C.E.I. to:

        1) Justice Ministry of the State of Alagoas – MPE-AL. For civil and
        criminal indictment of the responsible directors from Braskem S/A
        involved: Mr. Álvaro César O. de Almeida – Braskem [Industrial]
        Director, Mr. Milton Pradines – Manager of Institutional Relations for
        Braskem S/A and Mr. Marcelo Serqueira [sic] – Vice President of
        Braskem S/A, for [] attempt[ing] to interfere in investigations, and []


 14
   Official Gazette No. 5805 - Maceio City Hall, September 24, 2019 (“CEI
 Report”) at 28, 29.
 00618788;V1                              26
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 27 of 64 PageID: 530




        use [] economic power to interfere in the case and coerce the State.

        2) Federal Justice Ministry of Alagoas – MPF-AL, For investigative
        action in light of the reported context, whatever is within the Federal
        realm. For civil and criminal indictment of involved directors
        responsible: Mr. Fernando Musa – President of Braskem S/A, Mr.
        Álvaro César O. de Almeida – [Industrial] Director, Mr. Milton
        Pradines – Manager of Institutional Relations of Braskem S/A, and Mr.
        Marcelo Serqueira [sic] – Vice President of Braskem S/A, [for] possible
        fraud occurring when the company assumes fault for irregularly and
        irresponsibly exploiting the subsoil of the city of Maceió,…

 CEI report at 29.

        87.    Two criminal investigations were opened in Brazil following the CEI

 Report. These files have not been made public.

 Braskem Relists on the NYSE
        88.    After finally filing its 2017 and 2018 20-Fs on October 8 and 17, 2019

 respectively, Braskem announced on October 21, 2019 that it was relisting on the

 NYSE.

 The CPRM Again Confirms, This Time to the Chamber of
 Deputies, That the Mine Caused the Ground Subsidence in Maceió
        89.    In a November 7, 2019 hearing before the Chamber of Deputies (the

 lower house of Brazil’s National Congress), Dr. Thales Sampaio of the CPRM

 described how Braskem’s own study showed that the Company’s activities at the

 Mine caused the ground subsidence:

     [A] recurring question from us at technical meetings with Braskem was:
     “Gentlemen, are there any problems with pipes, any problems with breaking,
     any problems with warping in the pipes?”. The answer, throughout the year
     of 2018, let’s just say, until April 2019, was: “No, there is no warping, there
 00618788;V1                               27
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 28 of 64 PageID: 531




      is none of that in the pipes." Very well, Braskem did this, with its equipment.
      This slide is from Braskem, it is a Power Point presentation— Source:
      Information Pinheiro April 2019 - Braskem. It showed the gyroscope
      showing that the pipes were at a standstill. See that the pipes are bent: this
      in this direction, here in this direction, here in this direction, here in this
      direction, here in this direction. […] Pipelines are bending towards the
      zone of greatest subsidence….

      The phenomenon that is happening in the neighborhoods of Pinheiro,
      Mutange, Bebedouro and, probably, in the Bom Parto neighborhood is the
      result of the destabilization of the salt mining cavities, which caused
      halokinesis. Some of these cavities are completely outside the salt layer. […]
      [W]e clearly see that our thesis is completely consistent with the
      destabilization of these cavities. […] Therefore, we affirm, as the Brazil
      Geological Survey, that subsidence is caused by the destabilization of
      mining pits. We have no doubt about that.15

 Braskem Permanently Closes the Mine
        90.    On November 14, 2019, Braskem announced that it had submitted to

 the National Mining Agency (ANM) the measures to permanently end salt extraction

 activities in Maceió with the closure of its wells. The plan provided for the creation

 of a protected area but did not provide an estimate of financial impacts.

 Braskem’s CEO Resigns
        91.    On November 21, 2019, Defendant Musa, Braskem’s CEO, resigned.

        92.    On November 22, 2019, Braskem announced that Defendant Simoes



 15
    Meeting Minutes, Chamber of Deputies, External Commission to monitor the
 damage caused by the sinking of the soil in the neighborhoods Pinheiro, Bebedouro,
 Mutange and Bom Parto, in the city of Maceió-AL, as well as dealing with effective
 actions related to the situation of the residents of the respective neighborhoods,
 November 7, 2019 (“Chamber of Deputies Minutes”) at 13, 18.

 00618788;V1                                28
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 29 of 64 PageID: 532




 would replace Defendant Musa as CEO:

     HOUSTON (ICIS)--Brazilian polyolefins producer Braskem named the
     current chairman of the board, Roberto Simoes, as the company's new CEO,
     replacing Fernando Musa, according to a regulatory filing.

     Musa will remain CEO through 31 December to help Simoes transition to
     the new role, Braskem said. Simoes's appointment will become effective on
     1 January.

        93.    The article discussed the numerous problems at Braskem on Musa’s

 watch:


     During his tenure, the company’s salt mine in Maceio, Alagoas state was
     found to be causing subsidence in the nearby neighbourhoods of Pinheiro,
     Bebedouro and Mutange, exposing the company to hundreds of millions of
     dollars in potential liabilities.

     A state regulator said Braskem’s mine was responsible for the subsidence
     and the subsequent damage that it caused to homes and buildings in the
     neighbourhoods.

     In response, Braskem closed the salt mine, causing it to also shut down a
     chlor-alkali unit and a downstream plant that produced ethylene dichloride
     (EDC).

     During Musa’s tenure, Braskem also failed to file its 2017 and 2018 annual
     reports in time with the US Securities and Exchange Commission (SEC). As
     a result, the company’s US listed shares were removed from the New York
     Stock Exchange (NYSE).

     The company had since filed its annual reports, and its shares have resumed
     trading on the NYSE.

     During this time, LyondellBasell was considering acquiring Braskem. It had
     started talks with the contractor Odebrecht, which owns a majority stake in
     the company.
 00618788;V1                             29
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 30 of 64 PageID: 533




     LyondellBasell would ultimately terminate these talks.

        94.     A news report stated that Musa’s resignation was due to pressure from

 Braskem’s parent, Petrobras, who was unhappy with Musa’s handling of the Alagoas

 Mine          disaster.    A      November        22,      2019       article      in

 http://exame.com/negocios/presidente-da-braskem-deixa-o-cargo-em-melo-a-

 criticas-da-petrobras, entitled “Braskem President Leaves Office Amid Criticism

 From Petrobras”, provided as follows:

     The executive will be replaced by the chairman of Braskem’s board of
     directors, Roberto Simões, who has been with the company since 1994.
     Musa’s departure does not really take place until December. Until then, the
     company is going through a transition period for Simões to take over.

     The announcement was made in a relevant fact on the evening of Thursday
     21. Musa, who has been in the presidency since 2016, had received
     criticism from Petrobras, Braskem's second largest shareholder behind the
     parent company Odebrecht, and who would have asked the company to
     leave the executive.

     Petrobras' dissatisfaction was related to the crisis with a rock salt mine,
     the raw material used in the production of plastics, in Alagoas.

 Braskem Agrees to Pay R$2.7 Billion to Cover the Costs of Its Malfeasance
        95.     On December 30, 2019, the Company signed an agreement (the

 “Agreement”) with the MPF, DPU, MPE and DPE to fund a Financial Relocation

 and Compensation Support Program. That agreement, which required Braskem to

 set aside at least R$2.7 billion towards this purpose, made it crystal clear that the

 agreement’s settlement amount provided a floor – not a ceiling:


 00618788;V1                              30
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 31 of 64 PageID: 534




      The amount initially deposited in the indicated bank account represents the
      financial starting point, and it may not in any way be considered as a ceiling
      for payment of the obligations in these TERMS OF AGREEMENT.16

        96.    On January 3, 2020, Braskem announced the Agreement – but did not

 reveal that the R$2.7 billion settlement amount was only a minimum initial payment

 – not a complete estimate:

      Braskem S.A. (“Braskem” or “Company”), in compliance with CVM
      Instruction 358/02 and in connection with the Material Fact notice dated
      November 14, 2019, hereby informs that it executed, on January 3, 2020, an
      agreement with the Alagoas State Public Defender’s Office (DPE), the
      Federal Prosecution Office (MPF), the Alagoas State Prosecution Office
      (MPE) and the Federal Public Defender’s Office (DPU) to support the
      relocation and indemnification of residents of the areas at risk located in the
      districts of Mutange, Bom Parto, Pinheiro and Bebedouro of Maceió,
      Alagoas, as established in the agreement, which will be submitted to judicial
      ratification. The Company preliminarily estimates that the support for
      relocation established in the agreement and on areas announced previously
      by the Company involve approximately 17,000 people (“Financial
      Compensation and Support for Relocation Program”).

      In this regard, and to the best of its knowledge, the Company estimates the
      amounts to be recognized as provisions at approximately (i) R$1.7 billion
      for the implementation of the Financial Compensation and Support for
      Relocation Program; and (ii) R$1 billion for the actions required to close
      its salt wells. Said provisions will be disbursed over the coming years and
      may be changed based on new developments.

      Furthermore, the DPE, MPF, MPE and DPU agreed (i) to release the
      approximately R$3.7 billion in cash of the Company that previously had
      been frozen, of which R$1.7 billion will be transferred to a bank account of
      Braskem specifically for funding the Financial Compensation and Support
      for Relocation Program that must maintain at minimum working capital of
      R$100 million, subject to verification by an external auditor; and (ii) to the

 16
   Terms of Agreement for Support in Vacating Risk Areas, Case Nos. 0803836-
 61.2019.4.05.8000, 0806577-74.2019.4.05.80001, dated December 30, 2019 at 8.
 00618788;V1                                31
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 32 of 64 PageID: 535




     substitution of the surety bonds already presented by Braskem to the Courts
     in the approximate amount of R$6.4 billion by two new surety bonds in the
     approximate amount of R$3 billion, to guarantee the Public-Interest Civil
     Action filed by the DPE and by the MPE and the Public-Interest Civil Action
     filed by the MPF.

        97.    Nonetheless, the market was relieved that Braskem’s liabilities

 concerning the Mine were apparently only R$2.7 billion. Thus, Braskem’s ADSs

 rose from a January 3, 2020 closing price of $15.67 to close on January 4, 2020 at

 $16.29.

        98.    Indeed, a J.P. Morgan report dated January 3, 2020 categorized the

 announcement as positive:

     The amount is lower than the R$3.8bn we had in our model, and we did not
     expect a solution in the short-term. [. . .] What happened? Earlier today, BAK
     announced that it has reached an agreement with the Public Defender's
     Office of Alagoas (DPE), the Federal Prosecution Office (MPF), the State
     Prosecution Office of Alagoas (MPE) and the Federal Public Defender's
     Office (DPU), related to the environmental issues it faced with its salt mines
     in Alagoas. As part of the agreement, BAK will provision R$1.7bn related
     to the compensation and relocation of -17k people in risk areas in Maceio:
     Mutange, Bom Parto, Pinheiro and Bebedouro. Another-R$1.0bn will be
     provisioned related to potential costs related to the closure of its salt mines
     in Maceio. The amounts provisioned should be disbursed in the coming
     years. Also, as part of the agreement, the R$3.7bn that had been frozen by
     the courts were unfrozen, with R$1.7bn transferred to an account related to
     the compensation and relocation of the families. And R$6.4bn of surety
     bonds will be replaced by two new surety bonds totaling R$3.0bn. Why is it
     positive? We see the announcement as positive as it mitigates one of
     investors' key concerns with the case. (Emphasis added).

        99.    A later Reuters article dated March 2, 2020 noted that the R$2.7 billion

 figure was only a starting point:


 00618788;V1                               32
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 33 of 64 PageID: 536




     [I]n January the company announced a deal with prosecutors to provide 1.7
     billion reais ($387.4 million) over two years to relocate and compensate
     17,000 residents, though it did not admit blame for the damage. Its Brazil-
     listed shares shot up on investor hopes the accord would draw a line under a
     multi-billion-dollar question mark.

     However seven state and federal prosecutors involved in the case told
     Reuters that the 1.7 billion reais - a cost estimate by Braskem - was a
     minimum initial payment and that the company may have to pay more out.
     [Emphasis added].

     “That’s a floor, not a ceiling,” said Ricardo Melro, head of the Alagoas
     public defender’s office, the most explicit public indication from officials
     that Braskem’s compensation and relocation costs could exceed the figure
     flagged in January.

     Melro said he believed the company would end up paying about 2.3 billion
     reais, about a third more.

     In response to Reuters queries, Braskem representatives said they were
     confident in their estimate. The company has an extra 2 billion reais available
     in the unlikely event costs run over, they added.

     Federal prosecutor Niedja Kaspary, however, said Braskem would also
     likely be required to compensate 23,000 other residents in adjacent
     neighborhoods as a result of a 6.7 billion reais federal lawsuit launched
     against the company last year.

     Unlike the 17,000 people, those residents are not deemed in imminent
     danger, but authorities warn their homes could be vulnerable in coming
     years.

 Braskem Belatedly Admits that the Remediation
 Costs Would Be 60% Higher Than Previously Disclosed
        100. On July 9, 2020, during pre-market hours, the Company disclosed that

 its liabilities were far worse than earlier disclosed. Specifically, among other things,

 1,918 properties needed to be evacuated, and Braskem estimated that moving the

 00618788;V1                               33
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 34 of 64 PageID: 537




 residents would cost the Company an additional R$850 million in possible payments

 to those residents, with another additional R$750 million in expenses to

 “definitively” shut down Braskem’s salt mining operations.         In other words,

 Braskem disclosed another $300,000,000 in liabilities – 60% higher than the R$2.7

 billion previously announced.

        101. On this news, Braskem’s ADS price fell $0.59 per share, or 6.20%, to

 close at $8.93 per share on July 9, 2020.

        102. Analysts were surprised by the announcement. For example, on July 9,

 2020, J.P. Morgan wrote:

     Braskem announced an additional R$1.6bn in provisions for the
     environmental issues in Alagoas. The announcement was not expected by
     investors, in our view. Braskem had already provisioned R$3.4 billion in the
     4Q19, and ended 1Q20 with R$3.l billion of provisions in its balance sheet.
     We welcome Braskem’s attitude on proactively addressing the issues in the
     area. However, today’s announcement could lead investors to question if
     further provisions and costs related to the environmental issues in the state
     will take place in the future.

 Braskem Announces Another R$3.3
 Billion – Half-A-Billion Dollars – In Remediation Costs
        103. On September 15, 2020, Braskem announced that it expected an

 additional R$3.3 billion ($622 million) in costs to implement compensation and

 relocation measures stemming from geological damage from its former salt mining

 operation in the Brazilian state of Alagoas.

        104. Analysts were again surprised. A report by Itaú BBA stated:


 00618788;V1                                 34
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 35 of 64 PageID: 538




     Braskem had provisioned BRL 3.2 billion for reparations related to the
     Alagoas geological incident at the end of 2020. In July, after an amendment
     to the agreement with authorities, an additional BRL 1.6 billion was
     provisioned in 2020, increasing the total provisioned amount to BRL 4.6
     billion (with BRL 2.6 billion booked as a short-term liability). The additional
     provision of BRL 3.3 billion announced yesterday takes the amount to BRL
     7.9 billion, of which we estimate BRL 2.9 billion will be booked as a short-
     term liability.

        105. Similarly, a September 15, 2020 J.P. Morgan report provided:

     [T]he magnitude of expected expenses is a negative surprise - as of 2Q20,
     BAK had provisions of R$4.6bn related to Alagoas, and our understanding
     was that, given most families in the area had already been relocated, any
     additional provisions would be marginal. In addition, potential
     fines/expenses related to the environmental impacts still have not been
     finalized. […] [W]hen will it end?”

 Braskem Announces Further Settlements of R$1.2 Billion
        106. On December 30, 2020, Braskem announced an agreement to

 extinguish the Public Civil Actions that were brought by Brazilian authorities. These

 were the April 2019 case focused on compensation and other arrangements for

 affected residents and the August 2019 case focused on socio-environmental

 matters. Braskem estimated additional costs from these two agreements at R$1.2

 billion (beyond the R$7.6 billion already agreed to by 3Q2020). The Company also

 stated that it was in discussions with the ANM relating to costs of measures to halt

 mining activity in Maceio and estimated that such measures could be an additional

 R$3 billion.


 Braskem’s Total Liabilities Top R$10 Billion


 00618788;V1                               35
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 36 of 64 PageID: 539




         107. On February 1, 2021, analyst Scotiabank issued a report summarizing

 the Alagoas saga – and noted that Braskem lost an acquisition opportunity due to its

 poor handling of the Company’s liabilities stemming from ground subsidence at the

 Mine:

     The End Is Near for the Alagoas Saga, which Should Lead To a Re-Rating
     and/or a Transaction…

     While there were several reasons why Lyondell walked away from its
     acquisition of Braskem, the most prominent reason, in our view, was due to
     the inability for provisions relating to Alagoas to be even approximately
     estimated. If liabilities of a company can't be estimated, how do you know
     what the equity is worth? In fact, we believe this is one of the reasons why
     Petrobras and/or Odebrecht haven't yet completed their respective sales of
     Braskem, and why the stock hasn't completed its re-rating. Accordingly, as
     line of sight toward sizing up Alagoas provisions becomes more clear, which
     it did today, it should go without saying that the probability of a transaction
     unfolding and/or a shareholder re-rating of the stock increases.

     Simply put, this is one of the main reasons why we rate BAK a Sector
     Outperform.

     FOUR LIABILITIES REMAIN UNCERTAIN

     1. Potential public and individual lawsuits for relocation and compensation.
     Although the company has settled claims against it from the Government of
     Brazil, individuals that were not a part of the settlement have filed standalone
     claims. The company is hoping to finalize these outstanding claims
     throughout 2021. We think the materiality of these claims is very low.

     2. An environmental study for the social and environmental Public-Interest
     Civil Action (PCA). The study is expected to provide final verification on
     the environmental impact of BAK's salt extraction activities in Alagoas and
     is on track to be complete in the second half of 2021.

     3. Entrants into social and environmental settlement. The final amount of
     the settlement is subject to the number of parties that enter into the

 00618788;V1                               36
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 37 of 64 PageID: 540




     agreement. The settlement is [estimated] at R$1.588.

     4. National Mining Agency (ANM) Letter. As a reminder, the ANM
     requesting further closure and backfilling of salt wells remains suspended
     pending a final evaluation of BAK’s technical arguments. The estimated
     additional cost is R$3.08.

     • There is about R$8.88 of remaining provisions outstanding, as R$1.28 has
     already been paid of the R$10B settled across different legal claims.
     (Emphasis added).

 Materially False and Misleading Statements Issued During the Class Period
        108. The Class Period begins on March 21, 2019. On that date, Braskem

 announced that it had attended a meeting that day in the Brazilian Senate:

     Maceió, March 21, 2019 - Executives of Braskem attended the public
     hearing held by the Transparency, Governance, Supervision and Control and
     Consumer Defense Committee (CTFC) of the Senate, this Thursday (21),
     with the objective of debating the situation of the district of Pinheiro, in
     Maceió. The public hearing was chaired by Senator Rodrigo Cunha (PSDB-
     AL).

     As done in other occasions, the representatives of the company explained the
     procedures adopted in mining activities - following international standards -
     and made clarifications on the safety control of their operations.

     The company is providing support to public authorities - such as the Civil
     Defense, the National Mining Agency, the Geological Survey of Brazil
     [CPRM] and the Ministry of Mines and Energy - and conducting studies
     to help in the determination of the causes of the event that affects the
     district of Pinheiro.

        109. These statements were materially false and misleading because

 Braskem did not disclose that the CPRM provided detailed evidence at the March

 21, 2019 meeting showing that Braskem caused the ground subsidence at the Mine,


 00618788;V1                              37
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 38 of 64 PageID: 541




 which in turn caused tremendous damages to nearby residents. See ¶¶45, 51-56, 76-

 80.

         110. After the news on March 21, 2019, Braskem ADSs fell from a March

 20, 2019 closing price of $28.33 to close at $27.66 on March 21, 2019. Braskem

 ADSs remained artificially inflated because Braskem did not disclose the full truth

 about the CPRM’s findings or the Company’s liabilities stemming from its role in

 the ground subsidence at the Mine.

         111. Braskem disclosed in an April 3, 2019 filing with the SEC, signed by

 Defendant Freitas, that the Public Prosecutor’s office had sued the Company:

       BRASKEM . . . hereby announces to its shareholders and the market in
       general that it has become aware, through the media, of a lawsuit filed
       against it by the Public Prosecutor’s Office and the Public Defender’s Office,
       both of the State of Alagoas, requesting the freezing of amounts and assets
       in a total of approximately R$6.7 billion to guarantee any potential damages
       owed to the general public affected by the geological phenomenon which
       occurred in districts near the rock salt extraction area in Maceió.…

       Regarding the phenomenon occurred in the Pinheiro neighborhood, the
       Company reiterates that it has been collaborating with the authorities to
       identify the causes… The technical analysis of the competent bodies are
       still in progress and that, to date, it cannot be affirmed that Braskem’s
       activities are the cause of the events observed in the neighborhood…

         112. These statements were materially false and misleading because

 Braskem did not disclose that the CPRM provided detailed evidence at the March

 21, 2019 meeting showing that Braskem caused the ground subsidence at the Mine,

 which in turn caused tremendous damages to nearby residents. See ¶¶45, 51-56, 76-


 00618788;V1                                38
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 39 of 64 PageID: 542




 80.

         113. After the April 2, 2019 news, Braskem’s ADS price fell $1.60 per share

 over two trading days, or almost 6%, to close at $25.14 per share on April 3, 2020.

         114. Despite this decline in Braskem’s ADS price, the Company’s ADSs

 continued to trade at artificially inflated prices throughout the remainder of the Class

 Period because of Defendants’ continued misrepresentations and omissions

 regarding the true scope and severity of the Company’s liability with respect to the

 ground subsidence at the Mine.

         115. On May 9, 2019, Braskem held a conference call with analysts. On that

 call, Defendant Musa, Braskem’s CEO, addressed the CPRM Summary Report:

       We have been doing several studies with different types of methodologies.
       So in our seismic satellite-based imagery, et cetera, and those results have
       been shared with CPRM, which is the equivalent of the US geological
       agency in the US. In parallel, CPRM has been doing its own independent
       evaluation, and this is the report that they published yesterday, the first
       report on their work, that has a conclusion that there are connections
       between our operations and what's happening in the neighborhood
       nearby. What I mentioned is that we are evaluating those reports by CPRM.
       They are doing different studies with different service providers and their
       own analysis. And we're looking to understand the data and compare it to
       our own data as we look at it.

         116. These statements were materially false and misleading because (i)

 Braskem did not disclose that the CPRM provided detailed evidence at the March

 21, 2019 meeting showing that Braskem caused the ground subsidence at the Mine,

 which in turn caused tremendous damages to nearby residents (see ¶¶45, 51-56, 76-


 00618788;V1                               39
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 40 of 64 PageID: 543




 80); and (ii) Braskem was not just “sharing” results with the CPRM – it was

 providing the agency with misleading information. See ¶¶73-74.

         117. Braskem ADSs fell more than 7% on this day in response to the May 9,

 2019 news, falling from a May 8, 2019 closing price of $22.13 to $20.56 on May 9,

 2019.

         118. On October 8, 2019, Braskem filed the Company’s 2017 annual report

 on Form 20-F with the SEC, which was signed by Defendants Musa and Freitas,

 reporting the Company’s financial and operating results for the quarter and year

 ended December 31, 2017 (the “2017 20-F”).

         119. The 2017 20-F represented that “[w]e estimate that the salt reserves of

 this [Alagoas] mine are sufficient to allow us to produce chlorine at expected rates

 of production for approximately 35 to 45 years.”

         120. This statement was materially false and misleading because producing

 chlorine at these rates was unsustainable due to the inherently unsafe situation

 caused by ground subsidence at and near the Mine. Indeed, Braskem had announced

 on May 9, 2019 that it was suspending operations at the Mine. See ¶67. Defendants

 knew or recklessly disregarded that, in light of the CPRM’s findings (see ¶¶45, 51-

 56, 76-80), such suspension would be permanent – as it became in November 2019.

 See ¶90.

         121. The 2017 20-F also provided as follows:


 00618788;V1                              40
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 41 of 64 PageID: 544




     The operation of our salt mining activities in the state of Alagoas, Brazil,
     which is a raw material necessary for production of certain products in our
     Vinyls Unit, is also subject to similar risks and hazards, and any significant
     incident relating to our salt mining activities may also result in material
     adverse environmental and social impacts. For instance, in certain
     neighborhoods of the city of Maceió that are located near the geological area
     of our salt mine, there have been recent allegations that the ground gave
     way as a result of the activities carried out by us at this mine, which
     allegedly may have affected certain nearby private and public properties….

        122. These statements were materially false and misleading because the

 CPRM presented far more than mere “allegations” – the CPRM provided detailed

 evidence supporting its findings about Braskem’s role in ground subsidence, none

 of which was disclosed. See ¶¶45, 51-56, 76-80.

        123. Just nine days later, on October 17, 2019, Braskem filed an annual

 report on Form 20-F with the SEC, signed by Defendants Musa and Freitas,

 reporting the Company’s financial and operating results for the quarter and year

 ended December 31, 2018 (the “2018 20-F”).

        124. The 2018 20-F represented that “[w]e estimate that the salt reserves of

 this mine are sufficient to allow us to produce chlorine at expected rates of

 production for 35 to 45 years.”

        125. This statement was materially false and misleading because producing

 chlorine at these rates was unsustainable due to the inherently unsafe situation

 caused by ground subsidence at and near the Mine. Indeed, Braskem had announced

 on May 9, 2019 that it was suspending operations at the Mine. See ¶67. Defendants


 00618788;V1                              41
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 42 of 64 PageID: 545




 knew or recklessly disregarded that, in light of the CPRM’s findings (see ¶¶45, 51-

 56, 76-80), such suspension would be permanent – as it became in November 2019.

 See ¶90.

        126. On January 3, 2020, Braskem disclosed in a 6-K filing with the SEC,

 which was signed by Defendant Freitas, that it had executed an agreement subjecting

 the Company to further liabilities of over $2.7 billion, or over $500,000,000.

 Specifically, the Company disclosed, in relevant part:

     [T]he Company estimates the amounts to be recognized as provisions at
     approximately (i) R$1.7 billion for the implementation of the Financial
     Compensation and Support for Relocation Program; and (ii) R$1 billion for
     the actions required to close its salt wells. Said provisions will be disbursed
     over the coming years and may be changed based on new developments.
     Furthermore, the DPE, MPF, MPE and DPU agreed (i) to release the
     approximately R$3.7 billion in cash of the Company that previously had
     been frozen, of which R$1.7 billion will be transferred to a bank account of
     Braskem specifically for funding the Financial Compensation and Support
     for Relocation Program that must maintain at minimum working capital of
     R$100 million, subject to verification by an external auditor; and (ii) to the
     substitution of the surety bonds already presented by Braskem to the Courts
     in the approximate amount of R$6.4 billion by two new surety bonds in the
     approximate amount of R$3 billion, to guarantee the Public-Interest Civil
     Action filed by the DPE and by the MPE and the Public-Interest Civil Action
     filed by the MPF.

        127. These statements were materially false and misleading because

 Defendants downplayed the true scope and severity of the Company’s liability.

 Defendants knew the R$2.7 billion figure was a minimum starting payment, not a

 final estimate, and knew that Brazilian’s laws held companies strictly liable. See

 ¶¶42-43, 95. Defendants’ characterization of a starting point as a complete estimate

 00618788;V1                               42
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 43 of 64 PageID: 546




 was materially false and misleading.

        128. Nonetheless, Braskem stock rose 4.33% after the January 3, 2020 news

 because the market believed the Company’s misleading R$2.7 billion liability figure.

 Braskem’s ADS also rose another 7% in the following three days.

        129. On June 12, 2020, Braskem filed its 2019 annual report on Form 20-F,

 which was signed by Defendant Simoes. That report reiterated the $R2.7 billion

 liability estimate:

     On January 3, 2020, we entered into an agreement with the Alagoas State
     Public Defender’s Office (Defensoria Pública do Estado de Alagoas), the
     Federal Prosecutor’s Office (Ministério Público Federal), the State of
     Alagoas Prosecutor’s Office (Ministério Público do Estado de Alagoas) and
     the Federal Public Defender’s Office (Defensoria Pública da União) to
     support the relocation of, and indemnification to, residents in the areas at risk
     located in the districts of Mutange, Bom Parto, Pinheiro and Bebedouro in
     the city of Maceió, in the state of Alagoas, as set forth in the agreement,
     which was ratified by the Federal Judge of the 3rd District Court in the state
     of Alagoas. We estimate that the support for relocation set forth in the
     agreement and in surrounding areas will involve approximately 17,000
     people. We also estimate that the following amounts will be provisioned in
     connection with the agreement: (i) R$1.7 billion for the implementation of
     the Financial Compensation and Support for Relocation Program; and (ii)
     R$1.0 billion for the actions required to close certain salt wells previously
     operated by us. The provisions will be disbursed in the coming years and
     may be changed based on new developments.

        130. These statements were materially false and misleading because

 Braskem downplayed the true scope and severity of the Company’s liability.

 Defendants knew the R$2.7 billion figure was a minimum starting payment, not a

 final estimate. See ¶95. Defendants’ characterization of a starting point as a total


 00618788;V1                                43
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 44 of 64 PageID: 547




 estimate was materially false and misleading.

 Braskem Reveals That Its Exposure Was 60% More Than Earlier Disclosed
        131. On July 9, 2020, during pre-market hours, and less than a month since

 Braskem filed the 2019 20-F, the Company disclosed in a 6-K filing signed by

 Defendant Freitas that its liabilities from the ground subsidence were far worse than

 disclosed three weeks before:

     BRASKEM S.A….received a letter from the Alagoas State Public
     Defender’s Office, the Federal Prosecution Office, the Alagoas State
     Prosecution Office and the Federal Public Defender's Office (“Authorities”)
     informing of the updating of the Map of Sectors of Damage and Priority
     Action Lines by the Civil Defense of Maceió, which included 1,918
     properties to be vacated in the districts of Mutange, Bom Parto, Pinheiro and
     Bebedouro in Maceió, Alagoas. To ensure the safety of the residents in the
     region, Braskem is negotiating with the Authorities to define possible
     measures to be adopted by mutual agreement, although it is not automatically
     obligated to assist in the vacation of these new areas pursuant to the
     Agreement signed with the Authorities and announced by the Company on
     January 3, 2020. In light of the existing information, ongoing dialogue with
     authorities, the Company estimates R$850 million in possible assistance
     measures for residents of the new areas and R$750 million in additional
     expenses expected from the measures to definitively shutdown the salt
     mining activities in Maceió, the operation management and the relocation of
     properties included after technical analysis, among others. In addition, with
     regard to the public-interest civil action filed by the Federal Prosecution
     Office involving the social and environmental damages, the Company
     informs that it is still in dialogues with the authorities and will keep the
     market information of material developments in the process.

        132. On this news, Braskem’s ADS price fell $0.59 per share, or 6.20%, to

 close at $8.93 per share on July 9, 2020.

        133. Analysts were surprised by the announcement. For example, on July 9,


 00618788;V1                                 44
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 45 of 64 PageID: 548




 2020, J.P. Morgan stated:

     Braskem announced an additional R$1.6bn in provisions for the
     environmental issues in Alagoas. The announcement was not expected by
     investors, in our view. Braskem had already provisioned R$3.4bn in 4Q19,
     and ended 1Q20 with R$3.lbn of provisions in its balance sheet. We
     welcome Braskem's attitude on proactively addressing the issues in the area.
     However, today's announcement could lead investors to question if further
     provisions and costs related to the environmental issues in the state will take
     place in the future.

                   ADDITIONAL SCIENTER ALLEGATIONS


        134. As alleged herein, Defendants acted with scienter in that they knew, or

 recklessly disregarded, that the public documents and statements they issued and

 disseminated to the investing public in the name of the Company or in their own

 name during the Class Period were materially false and misleading when made.

        135. Defendants knowingly and substantially participated or acquiesced in

 the issuance or dissemination of such statements and documents as primary

 violations of the federal securities laws.

 The Ground Subsidence at the Mine Caused Material Harm to the Company
        136. The amounts in the settlement agreements were material to Braskem.

 Braskem’s total net revenues for 2019 were R$9.6 billion. Thus, the R$2.7 billion

 in the December 2019 R$2.7 billion settlement agreement alone amounted to more

 than 25% of the Company’s R$9.6 billion in 2019 net revenues. See ¶16, 95.

 Braskem’s total settlements relating to ground subsidence at the Mine amounted to

 over R$10 billion (see ¶107) – or almost $2 billion – which was more than the
 00618788;V1                                  45
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 46 of 64 PageID: 549




 Company’s R$96 billion in 2019 net revenues.17

 Braskem Repeatedly Presented Misleading Data, Concealed Adverse Data,
 And Covered Up Its Role in the Ground Subsidence
        137. On May 14, 2019, in advance of a scheduled meeting with the CEI, the

 IMA and Braskem two days later, CPRM technicians stated that Braskem had sent

 them inaccurate information relating to the Company’s mining activity. See ¶73.

        138. In a June 3, 2019 meeting with the MPF and the CPRM, the CPRM

 noted that Braskem had been aware of data indicating faults in the salt mining area

 – but did not reveal them to the Federal Justice Ministry. See ¶77.

        139. The CPRM also noted that one of the slides presented by Braskem in a

 May 2019 meeting with the MPF had “exaggerated the horizontal scale in relation

 to the vertical scale, generating a deformed geological model”. See ¶78. This

 exaggeration obfuscated the ground subsidence problems at the Mine.

        140. On September 24, 2019, the CEI stated that Braskem had “passed”

 “imprecise information” and that it “always sent information that was photocopied,

 lacked more detailed information and that created a lot of work, and [which] showed

 Braskem that there were faults in the Pinheiro neighborhood and the region. Mr.

 Thales reported that BRASKEM bought interferometry images and that Braskem


 17
   See https://www.nasdaq.com/articles/brazils-braskem-estimates-%241.85-
 billion-in-provisions-due-to-alagoas-disaster-2021-02-01 (“Brazil's Braskem SA
 BRKM5.SA will record approximately 10.1 billion reais ($1.85 billion) in
 provisions related to an ongoing environmental disaster in the state of Alagoas”).
 00618788;V1                             46
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 47 of 64 PageID: 550




 did not pass on information about subsidence.” See ¶85.

        141. Providing inaccurate information supports an inference that Defendants

 tried to cover up Braskem’s role in the ground subsidence.

 Criminal and Civil Investigations Into Braskem
        142. The CEI recommended that Almeida, Pradines, and Cerqueira be

 criminally indicted “for [] attempt[ing] to interfere in investigations, and [] use []

 economic power to interfere in the case and coerce the State.” See ¶86.

        143. The Federal Justice Ministry of Alagoas recommended civil and

 criminal indictment for Musa, Almeida, Pradines, and Cerqueira for possible fraud

 relating to ground subsidence at the Mine. See ¶87.

        144. Two criminal inquiries were initiated after the CEI’s recommendations.

 Performance: “‘Caso Pinheiro’ Task Force Creates Precedents in Preventive Action

 of Human and Environmental Tragedies”, Federal Justice Ministry, State of Alagoas

 at 3. See ¶87.

        145. These criminal and civil inquiries further support an inference that

 Defendants acted knowingly or with severe recklessness.

 The Scienter of Almeida, Cerqueira, Pradines and Castro Can Be Imputed to
 Braskem
        146. Almeida was Braskem’s Industrial Director of Vinyls. Cerqueira was

 Braskem’s Executive Vice President, Brazil Manufacturing and Global Industrial

 Operations. Pradines was Braskem’s Institutional Relations Manager. Castro was

 00618788;V1                              47
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 48 of 64 PageID: 551




 Braskem’s Business Director of Chlor Alkali and Vinyls until March 2020.

        147. Almeida and Castro were present at the March 2019 meeting with the

 CPRM. See ¶51.

        148. Almedia, Cerqueira and Pradines were recommended for civil and

 criminal indictment. See ¶86.

 Defendants Knew or Recklessly Disregarded That Brazil Would Hold
 Braskem Strictly Liable for Damages at the Mine Even if the Company Was
 Only a Partial Cause
        149. Brazilian law holds companies strictly liable for damage with regards

 to environmental damage. Under NEPA, Article 14, a company “must repair or

 otherwise compensate for damage caused to the environment and to third parties by

 its activity regardless of fault,” with the two required elements being only the harm

 itself and some causal link between the harm and the company’s activities.

        150. Environmental civil liability in Brazil is “assessed on an objective

 standard and can be joint” (Article 14, §1, Law 6.938/1981), meaning that a

 company’s liability will not be decreased due to the possible existence of other

 contributing factors.

        151. Defendants’ knowledge that Brazil’s environmental laws would hold

 Braskem strictly liable further supports an inference that they knew or recklessly

 disregarded that their statements about Braskem’s liabilities stemming from ground

 subsidence at the Mine were misleading.


 00618788;V1                              48
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 49 of 64 PageID: 552




 Resignation of CEO Musa and Business Director of Vinyls Castro
         152. The Company’s CEO, Defendant Musa, resigned on November 21,

 2019.

         153. A news report linked Musa’s resignation with his handling of issues

 relating to ground subsidence at the Mine. See ¶94.

         154. In March 2020, Braskem’s Director of Chlor Alkali and Vinyls,

 Alexandre de Castro, left the Company.

         155. Castro was present at the March 2019 meeting with the CPRM. See

 ¶51.

         156. These resignations support an inference that Defendant Musa and

 Castro knew Braskem’s alleged misstatements and omissions were misleading.

                     LOSS CAUSATION/ECONOMIC LOSS

         157. During the Class Period, as detailed herein, Defendants engaged in a

 course of conduct that artificially inflated the price of Braskem ADSs and operated

 as a fraud or deceit on Class Period purchasers of Braskem ADSs by failing to

 disclose and misrepresenting the adverse facts detailed herein. When Defendants’

 prior misrepresentations and fraudulent conduct were disclosed and became

 apparent to the market, the price of Braskem ADSs fell as the prior artificial inflation

 came out.

         158. As a result of its purchases of Braskem ADSs during the Class Period,


 00618788;V1                               49
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 50 of 64 PageID: 553




 Plaintiff and the other Class members suffered economic loss, i.e., damages, under

 the federal securities laws. Defendants’ false and misleading statements caused

 Braskem ADSs to trade at artificially inflated levels throughout the Class Period.

         159.   By failing to disclose to investors the adverse facts detailed herein,

 Defendants presented a misleading picture of Braskem’s business and operations.

 When the truth about the Company was revealed to the market, the price of Braskem

 ADSs declined. These declines removed the inflation from the price of Braskem

 ADSs, causing real economic loss to investors who had purchased Braskem ADSs

 during the Class Period.

         160. The declines in the price of Braskem ADSs after the corrective

 disclosures on April 2, 2019, May 9, 2019, and July 9, 2020 were a direct result of

 Defendants’ fraudulent misrepresentations being revealed to investors and the

 market.

         161. The declines in the price of Braskem ADSs were also the result of the

 materialization of the concealed risks relating to the subsidence of the ground around

 the Mine between June 2016 and December 2018; and the concealed risks relating

 to the extent of the Company’s liabilities from the ground subsidence around the

 Mine.

         162. Defendants’ materially false and misleading statements relate to the

 Company’s role in the ground subsidence at the Mine; the CPRM’s findings about


 00618788;V1                               50
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 51 of 64 PageID: 554




 the Company’s role in such subsidence; the sustainability of revenues stemming

 from the Mine; and the scope of the Company’s financial liabilities from the ground

 subsidence at the Mine.

        163. The first corrective disclosure was on April 2, 2019. On that date,

 Braskem disclosed that it was being sued for its role in the tremendous damages

 suffered by residents stemming from ground subsidence near the Mine.

        164. This disclosure began to reveal Braskem’s role in the ground

 subsidence at the Mine and caused part of the concealed investment risks relating to

 Braskem to be revealed.

        165. After this disclosure, Braskem’s ADSs fell more than 6% over a two

 day period as a consequence.

        166. The second corrective disclosure was on May 9, 2019. On that date,

 Braskem’s CEO Musa revealed that the CPRM found Braskem caused the ground

 subsidence at the Mine.

        167. This disclosure revealed more of Braskem’s role in the ground

 subsidence at the Mine and caused more of the concealed investment risks relating

 to Braskem to be revealed.

        168. After this disclosure, Braskem’s ADSs fell more than 7% as a

 consequence.

        169. The final corrective disclosure on July 9, 2020. On that date, Braskem


 00618788;V1                             51
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 52 of 64 PageID: 555




 revealed that it would pay 60% more – a total of R$4.3 billion rather than R$2.7

 billion – than earlier disclosed.

        170. This disclosure revealed the truth about Braskem’s liabilities in

 connection with ground subsidence at the Mine and caused the remainder of the

 concealed investment risks relating to Braskem to be revealed.

        171. After this disclosure, Braskem’s ADSs fell 6.2% on that date, and

 almost 8% over three days.

        172. The timing and magnitude of the price declines in Braskem’s ADSs

 stock negate any inference that the loss suffered by Plaintiff and the other Class

 members was caused by changed market conditions, macroeconomic or industry

 factors or Company-specific facts unrelated to Defendants’ fraudulent conduct. The

 economic loss, i.e., damages, suffered by Plaintiff and the other Class members was

 a direct result of Defendants’ fraudulent scheme to artificially inflate the price of

 Braskem ADSs and the subsequent significant decline in the value of Braskem ADSs

 when Defendants’ prior misrepresentations and other fraudulent conduct were

 revealed.

                PLAINTIFF’S CLASS ACTION ALLEGATIONS

        173. Plaintiff brings this action as a class action pursuant to Federal Rule of

 Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

 purchased or otherwise acquired Braskem ADSs during the Class Period (the


 00618788;V1                              52
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 53 of 64 PageID: 556




 “Class”), and were damaged upon the revelation of the alleged corrective

 disclosures. Excluded from the Class are Defendants herein, the officers and

 directors of the Company, at all relevant times, members of their immediate families

 and their legal representatives, heirs, successors or assigns and any entity in which

 Defendants have or had a controlling interest.

        174. The members of the Class are so numerous that joinder of all members

 is impracticable. Throughout the Class Period, Braskem ADSs were actively traded

 on the NYSE and OTC. While the exact number of Class members is unknown to

 Plaintiff at this time and can be ascertained only through appropriate discovery,

 Plaintiff believes that there are hundreds or thousands of members in the proposed

 Class. Record owners and other members of the Class may be identified from records

 maintained by Braskem or its transfer agent and may be notified of the pendency of

 this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

        175. Plaintiff’s claims are typical of the claims of the members of the Class

 as all members of the Class are similarly affected by Defendants’ wrongful conduct

 in violation of federal law that is complained of herein.

        176. Plaintiff will fairly and adequately protect the interests of the members

 of the Class and has retained counsel competent and experienced in class and

 securities litigation. Plaintiff has no interests antagonistic to or in conflict with those


 00618788;V1                                 53
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 54 of 64 PageID: 557




 of the Class.

        177. Common questions of law and fact exist as to all members of the Class

 and predominate over any questions solely affecting individual members of the

 Class. Among the questions of law and fact common to the Class are:

                  a. whether the federal securities laws were violated by Defendants’

                     acts as alleged herein;

                  b. whether statements made by Defendants to the investing public

                     during the Class Period misrepresented material facts about the

                     business and operations of Braskem;

                  c. whether the prices of Braskem securities during the Class Period

                     were artificially inflated because of the Defendants’ conduct

                     complained of herein; and

                  d. whether the members of the Class have sustained damages and,

                     if so, what is the proper measure of damages.

        178. A class action is superior to all other available methods for the fair and

 efficient adjudication of this controversy since joinder of all members is

 impracticable. Furthermore, as the damages suffered by individual Class members

 may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to individually redress the wrongs done to them.

 There will be no difficulty in the management of this action as a class action.


 00618788;V1                              54
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 55 of 64 PageID: 558




        179. Plaintiff will rely, in part, upon the presumption of reliance established

 by the fraud-on-the-market doctrine in that:

                  a. Defendants made public misrepresentations or failed to disclose

                     material facts during the Class Period;

                  b. the omissions and misrepresentations were material;

                  c. Braskem ADSs are traded in an efficient market;

                  d. the Company’s shares were liquid and traded with moderate to

                     heavy volume during the Class Period;

                  e. the Company traded on the NYSE and OTC and was covered by

                     multiple analysts;

                  f. the misrepresentations and omissions alleged would tend to

                     induce a reasonable investor to misjudge the value of the

                     Company’s ADSs; and

                  g. Plaintiff and members of the Class purchased, acquired and/or

                     sold Braskem ADSs between the time the Defendants failed to

                     disclose or misrepresented material facts and the time the true

                     facts were disclosed, without knowledge of the omitted or

                     misrepresented facts.

        180. Based upon the foregoing, Plaintiff and the members of the Class are

 entitled to a presumption of reliance upon the integrity of the market.


 00618788;V1                              55
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 56 of 64 PageID: 559




        181. Alternatively, Plaintiff and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

 of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

 Defendants omitted material information in their Class Period statements in violation

 of a duty to disclose such information, as detailed above.

                                     COUNT I
  (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                       Thereunder Against All Defendants)
        182. Plaintiff repeats and re-alleges each and every allegation contained

 above as if fully set forth herein.

        183. This Count is asserted against Defendants and is based upon Section

 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

        184. During the Class Period, Defendants engaged in a plan, scheme,

 conspiracy and course of conduct, pursuant to which they knowingly or recklessly

 engaged in acts, transactions, practices and courses of business which operated as a

 fraud and deceit upon Plaintiff and the other members of the Class; made various

 untrue statements of material facts and omitted to state material facts necessary in

 order to make the statements made, in light of the circumstances under which they

 were made, not misleading; and employed devices, schemes and artifices to defraud

 in connection with the purchase and sale of ADSs. Such scheme was intended to,


 00618788;V1                              56
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 57 of 64 PageID: 560




 and, throughout the Class Period, did: (i) deceive the investing public, including

 Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

 maintain the market price of Braskem ADSs; and (iii) cause Plaintiff and other

 members of the Class to purchase or otherwise acquire Braskem ADSs at artificially

 inflated prices. In furtherance of this unlawful scheme, plan and course of conduct,

 Defendants, and each of them, took the actions set forth herein.

        185. Pursuant to the above plan, scheme, conspiracy and course of conduct,

 each of the Defendants participated directly or indirectly in the preparation and/or

 issuance of the quarterly and annual reports, SEC filings, press releases and other

 statements and documents described above, including statements made to securities

 analysts and the media that were designed to influence the market for Braskem

 ADSs. Such reports, filings, releases and statements were materially false and

 misleading in that they failed to disclose material adverse information and

 misrepresented the truth about Braskem’s role in ground subsidence at the Mine, as

 well as the Company’s financial liabilities from the damages caused by such

 subsidence.

        186. By virtue of their positions at Braskem, Defendants had actual

 knowledge of the materially false and misleading statements and material omissions

 alleged herein and intended thereby to deceive Plaintiff and the other members of

 the Class, or, in the alternative, Defendants acted with reckless disregard for the truth


 00618788;V1                                57
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 58 of 64 PageID: 561




 in that they failed or refused to ascertain and disclose such facts as would reveal the

 materially false and misleading nature of the statements made, although such facts

 were readily available to Defendants. Said acts and omissions of Defendants were

 committed willfully or with reckless disregard for the truth. In addition, each

 Defendant knew or recklessly disregarded that material facts were being

 misrepresented or omitted as described above.

        187. Information showing that Defendants acted knowingly or with reckless

 disregard for the truth is peculiarly within Defendants’ knowledge and control. As

 the senior managers and/or directors of Braskem, the Individual Defendants had

 knowledge of the details of Braskem’s internal affairs.

        188. The Individual Defendants are liable both directly and indirectly for the

 wrongs complained of herein. Because of their positions of control and authority,

 the Individual Defendants were able to and did, directly or indirectly, control the

 content of the statements of Braskem. As officers and/or directors of a publicly-held

 company, the Individual Defendants had a duty to disseminate timely, accurate, and

 truthful information with respect to Braskem’s businesses, operations, future

 financial condition and future prospects. As a result of the dissemination of the

 aforementioned false and misleading reports, releases and public statements, the

 market price of Braskem ADSs was artificially inflated throughout the Class Period.

 In ignorance of the adverse facts concerning Braskem’s business and financial


 00618788;V1                               58
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 59 of 64 PageID: 562




 condition which were concealed by Defendants, Plaintiff and the other members of

 the Class purchased or otherwise acquired Braskem ADSs at artificially inflated

 prices and relied upon the price of the ADSs, the integrity of the market for the ADSs

 and/or upon statements disseminated by Defendants, and were damaged thereby.

        189. During the Class Period, Braskem ADSs were traded on an active and

 efficient market. Plaintiff and the other members of the Class, relying on the

 materially false and misleading statements described herein, which the Defendants

 made, issued or caused to be disseminated, or relying upon the integrity of the

 market, purchased or otherwise acquired shares of Braskem ADSs at prices

 artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

 members of the Class known the truth, they would not have purchased or otherwise

 acquired said ADSs, or would not have purchased or otherwise acquired them at the

 inflated prices that were paid. At the time of the purchases and/or acquisitions by

 Plaintiff and the Class, the true value of Braskem ADSs was substantially lower than

 the prices paid by Plaintiff and the other members of the Class. The market price of

 Braskem ADSs declined sharply upon public disclosure of the facts alleged herein

 to the injury of Plaintiff and Class members.

        190. By reason of the conduct alleged herein, Defendants knowingly or

 recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

 and Rule 10b-5 promulgated thereunder.


 00618788;V1                              59
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 60 of 64 PageID: 563




        191. As a direct and proximate result of Defendants’ wrongful conduct,

 Plaintiff and the other members of the Class suffered damages in connection with

 their respective purchases, acquisitions and sales of the Company’s ADSs during the

 Class Period, upon the disclosure that the Company had been disseminating

 misleading information to the investing public.

                                     COUNT II
                    (Violations of Section 20(a) of the Exchange
                      Act Against the Individual Defendants)
        192. Plaintiff repeats and re-alleges each and every allegation contained in

 the foregoing paragraphs as if fully set forth herein.

        193. During the Class Period, the Individual Defendants participated in the

 operation and management of Braskem, and conducted and participated, directly and

 indirectly, in the conduct of Braskem’s business affairs. Because of their senior

 positions, they knew the adverse non-public information about Braskem’s

 misstatement of income and expenses and false financial statements.

        194. As officers and/or directors of a publicly owned company, the

 Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to Braskem’s financial condition and results of operations, and to

 correct promptly any public statements issued by Braskem which had become

 materially false or misleading.

        195. Because of their positions of control and authority as senior officers,


 00618788;V1                               60
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 61 of 64 PageID: 564




 the Individual Defendants were able to, and did, control the contents of the various

 reports, press releases and public filings which Braskem disseminated in the

 marketplace during the Class Period concerning Braskem’s results of operations.

 Throughout the Class Period, the Individual Defendants exercised their power and

 authority to cause Braskem to engage in the wrongful acts complained of herein. The

 Individual Defendants therefore, were “controlling persons” of Braskem within the

 meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

 the unlawful conduct alleged which artificially inflated the market price of Braskem

 ADSs.

        196. Each of the Individual Defendants, therefore, acted as a controlling

 person of Braskem. By reason of their senior management positions and/or being

 directors of Braskem, each of the Individual Defendants had the power to direct the

 actions of, and exercised the same to cause, Braskem to engage in the unlawful acts

 and conduct complained of herein. Each of the Individual Defendants exercised

 control over the general operations of Braskem and possessed the power to control

 the specific activities which comprise the primary violations about which Plaintiff

 and the other members of the Class complain.

        197. By reason of the above conduct, the Individual Defendants are liable

 pursuant to Section 20(a) of the Exchange Act for the violations committed by

 Braskem.


 00618788;V1                             61
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 62 of 64 PageID: 565




                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A. Determining that the instant action may be maintained as a class action
           under Rule 23 of the Federal Rules of Civil Procedure, and certifying
           Plaintiff as the Class representative;

        B. Requiring Defendants to pay damages sustained by Plaintiff and the Class
           by reason of the acts alleged herein;

        C. Awarding Plaintiff and the other members of the Class prejudgment and
           post-judgment interest, as well as their reasonable attorneys’ fees, expert
           fees and other costs; and

        D. Awarding such other and further relief as this Court may deem just and
           proper.

                         DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.




 00618788;V1                               62
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 63 of 64 PageID: 566




  Dated: April 28, 2021                 Respectfully submitted,

                                        SCHNADER HARRISON
                                        SEGAL & LEWIS, LLP

                                        By: /s/ Lisa J. Rodriguez
                                        _____________________________
                                        Lisa J. Rodriguez
                                        Woodland Falls Corporate Park
                                        220 Lake Drive East, Suite 200
                                        Telephone: (856) 482-5222
                                        Email: lrodriguez@schnader.com

                                        Local Counsel for Plaintiff and the
                                        Proposed Class

                                        BERNSTEIN LIEBHARD LLP
                                        Michael S. Bigin (pro hac vice)
                                        Joseph R. Seidman, Jr.
                                        Lisa Sriken
                                        10 East 40th Street
                                        New York, New York 10016
                                        Tel.: (212) 779-1414
                                        Fax: (212) 779-3218
                                        bigin@bernlieb.com
                                        seidman@bernlieb.com
                                        lsriken@bernlieb.com

                                        WOLF HALDENSTEIN ADLER
                                        FREEMAN & HERZ LLP
                                        Matthew M. Guiney (application for
                                        admission forthcoming)
                                        Kevin Cooper
                                        270 Madison Avenue
                                        New York, NY 10016
                                        Tel: (212) 545-4600
                                        Fax: (212) 686-0114
                                        guiney@whafh.com
                                        cooper@whafh.com

 00618788;V1                          63
Case 2:20-cv-11366-CCC-ESK Document 39 Filed 04/28/21 Page 64 of 64 PageID: 567




                                        Co-Lead Counsel for Plaintiff and the
                                        Proposed Class




 00618788;V1                          64
